The writ brings up for review the judgment of the State Board of Tax Appeals reversing the judgment of the Hudson County Board of Taxation affirming the assessment upon defendant's property in Hoboken for the year 1937. The result is that the property is found to be exempt under R.S. 54:4-3.26. This statute is constitutional. Camden v. Camden County Board of Taxation,121 N.J.L. 262; affirmed, 122 Id. 381.
The proofs before the State Board indicate that the defendant was within the exempt classification and that no profit resulted from the operation of its building during the year for which the assessment under review was made.
The judgment of the State Board of Tax Appeals will be affirmed, with costs. *Page 507